Citation Nr: 0209357	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  98-16 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which found that new and material evidence 
had not been submitted to reopen a claim for service 
connection for an acquired psychiatric condition.

The Board remanded the matter to the RO in January 2001 for 
further development with respect to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001)].


FINDINGS OF FACT

1.  The veteran withdrew his appeal of a RO decision in 
August 1995 which found that new and material evidence had 
not been received to reopen a claim for service connection 
for an acquired psychiatric disorder.

2.  The evidence associated with the claims file subsequent 
to the August 1995 RO decision, considered in conjunction 
with the record as a whole is new, but not material, and is 
not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The August 1995 RO decision which found new and material 
evidence had not been received to reopen a claim for service 
connection for an acquired psychiatric disorder is final.  
38 U.S.C.A. §§ 7103(a), 7104(b) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 20.200, 20.204 (2001).

2.  The evidence received subsequent to the August 1995 RO 
denial is not new and material, and the requirements to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder have not been met.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. §§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
request to reopen his claim for service connection for an 
acquired psychiatric disorder and its duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete this claim under the Veterans 
Claims Assistance Act of 2000, codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  By virtue of the rating decision, statement of the 
case, supplemental statements of the case, letters issued 
during the pendency of the appeal and the Board remand dated 
in January 2001, the veteran and his representative were 
given notice of the reasons and bases for the VA denial, the 
information and evidence necessary to substantiate the 
veteran's claim, as well as the applicable law.  The VA has 
made reasonable efforts to obtain relevant records adequately 
identified by the veteran.  Service medical records and post 
service private and VA treatment reports are of record.  
There has been no identification of any outstanding records 
with regard to the request to reopen his claim.

An August 1995 RO decision denied the veteran's request to 
reopen his claim of entitlement to service connection for an 
acquired psychiatric disorder.  While the veteran timely 
completed an appeal of this determination, in a signed 
statement dated and received in November 1996, he withdrew 
the appeal prior to appellate consideration by the Board.  A 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204 
(2001).  Without an appeal thereof, that determination became 
final.  38 C.F.R. § 7105.

However, a finally denied claim will be reopened if new and 
material evidence has been submitted since the last decision 
denying the claim on any basis.  38 U.S.C.A. §§  5108, 7105; 
38 C.F.R. § 3.156(a) (2000); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996).  
New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see The Veterans Claims Assistance Act 
of 2000, (eliminates the concept of a well-grounded claim).

The Board has thoroughly reviewed the evidence associated 
with the veteran's claims file following the August 1995 RO 
decision, and finds that new and material evidence has not 
been submitted to reopen the veteran's claim.  The evidence 
associated with the claims file at the time of the August 
1995 RO decision included the veteran's service medical 
records, post service VA and private medical treatment 
reports, and statements by the veteran and acquaintances in 
support of his claim.  At that time, the evidence established 
that a psychiatric disability had not been clinically 
demonstrated in service, and an initial diagnosis of a 
psychosis, paranoid schizophrenia, was made years after 
service.  What was missing at that time to establish service 
connection was competent evidence of a nexus between post 
service paranoid schizophrenia and service.  The evidence 
received subsequent to the August 1995 RO denial includes lay 
statements from the veteran's friends and relatives received 
in August 1997 with regard to his post-service behavior and 
VA treatment reports dated from 1996 to 1999.  These 
statements noted the marked change in the veteran's behavior 
upon his return from active duty.  It was reported that, 
prior to entering service, the veteran had been a serious, 
ambitious-minded person who had excelled in high school.  
When he had returned home, he had lost interest in the 
things, which were important to him.  He also had no goals in 
life and was despondent and lacked confidence in himself. 

A personal hearing was conducted in April 2000.  The veteran 
testified that he began hearing voices while in service, and 
in 1970 those voices became hostile.  He indicated that he 
had been diagnosed with paranoid schizophrenia in 1972.  He 
also noted that the first time he began to hear voices was in 
1967 when he was on a ten day leave in Sweden.  He stated 
that he did not really do anything about them, because they 
were friendly voices and he did not really know what was 
going on at the time. 

The VA treatment reports reflect continued treatment for a 
diagnosis of paranoid schizophrenia.

Upon examination of the evidence, the Board finds that the 
lay statements received in August 1997, the VA treatment 
reports, and the veteran's hearing testimony from April 2000 
are new, as they were not previously of record, but are not 
material evidence sufficient to reopen the veteran's claim of 
service connection for an acquired psychiatric disorder.  The 
statements and testimony are essentially duplicative of 
contentions previously of record that service connection 
could be granted on the basis of continuous symptomatology 
dating back to active service.  Although laypersons may not 
offer opinions as to the etiology of a condition, see Layno 
v. Brown, 6 Vet. App. 465, 469 (1994), this does not prevent 
them from offering competent, probative testimony related to 
their observation of the apparent objective manifestations of 
a condition, particularly where continuity of symptomatology 
is at issue.  However, such subjective lay observations were 
previously documented of record.  Further, the additional VA 
medical records simply confirm the post service diagnosis of 
paranoid schizophrenia.  

After reviewing the foregoing evidence, the Board finds that 
the additional evidence, considered in conjunction with the 
record as a whole, is not new and material evidence 
sufficient to reopen his claim of entitlement to service 
connection for an acquired psychiatric disorder.  Rather, the 
Board finds that this evidence is cumulative or redundant, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a).  


ORDER

New and material evidence has not been submitted which is 
sufficient to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder and, the 
appeal is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

